UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 LOTTIE CRUMP,

              Plaintiff,

       v.                                               17-CV-45
                                                        DECISION AND ORDER
 FLUID HANDLING, LLC., XYLEM, INC.,

              Defendants.



      On January 13, 2017, the plaintiff commenced this action. Docket Item 1.

On April 17, 2017, this Court referred this case to United States Magistrate Judge

Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 8. On August 13, 2018, the defendants moved for summary judgment,

Docket Item 35; on August 31, 2018, the plaintiff responded, Docket Item 38; and

on September 7, 2018, the defendants replied, Docket Item 39 and moved to strike

evidence, Docket Item 40. On March 29, 2019, Judge McCarthy issued a Report and

Recommendation ("R&R") recommending that the defendants' motion for summary

judgment should be granted and finding that the defendants’ motion to strike should be

denied. Docket Item 42. The parties did not object to the R&R, and the time to do so

now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant the defendants' motion for summary

judgment.

         For the reasons stated above and in the R&R, the defendants' motion for

summary judgment, Docket Item 35, is GRANTED; the complaint, Docket Item 1, is

dismissed; and the Clerk of Court shall close the file.



         SO ORDERED.

Dated:         May 15, 2019
               Buffalo, New York



                                                s/Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
